Case 3:18-cv-03248-M-BK Document 29 Filed 11/23/20                  Page 1 of 10 PageID 488



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

ADRIAN L. WILLIAMS,                             §
                                                §
       Plaintiff,                               §
                                                §
vs.                                             §          NO. 3:18-CV-03248-M-BK
                                                §
SOUTHWESTERN BELL TELEPHONE                     §
COMPANY,                                        §
                                                §
       Defendant.
                                                §
                                                §

 DEFENDANT’S MOTION FOR SUMMARY JUDGMENT AND BRIEF IN SUPPORT

       Pursuant to Federal Rule of Civil Procedure 56, Defendant Southwestern Bell Telephone

Company (“SWBT” or “Defendant”) files this Motion for Summary Judgment on the grounds

that Plaintiff Adrian L. Williams’s (“Plaintiff”) claim for vacation pay is preempted by § 301 of

the Labor Management Relations Act (“LMRA”) and must be dismissed.

                                        I.
                             SUMMARY OF THE ARGUMENT

       In this employment-related dispute, Plaintiff alleges that SWBT “is withholding [his]

vacation pay for 2018.” Plaintiff’s employment with Defendant was covered by a collective

bargaining agreement (“CBA”) between Defendant and the Communications Workers of

America (“Union”). In addition to other terms and conditions of employment, the CBA governs

the accrual of vacation and the payment of accrued, unused vacation upon termination. The

CBA also establishes a grievance and arbitration procedure. Instead of trying to resolve his

vacation pay issue through the contractual procedure, Plaintiff instead chose to file this lawsuit.

However, because Plaintiff’s state law claim for vacation pay alleges a breach of the CBA and


DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
AND BRIEF IN SUPPORT                                                                       Page 1
Case 3:18-cv-03248-M-BK Document 29 Filed 11/23/20                              Page 2 of 10 PageID 489



will require interpretation of the CBA, it is automatically preempted by § 301 of the LMRA. As

a result, Plaintiff’s claim must be dismissed because he has failed to exhaust the grievance and

arbitration procedure provided by the CBA before bringing this lawsuit.

                                                II.
                                       FACTUAL BACKGROUND

        1.       During Plaintiff’s employment with SWBT, the terms and conditions of his

employment were governed by the CBA negotiated between SWBT and the Union. See Ex. A,

Affidavit of Joel Martin at ¶ 3, APP. 1; Ex. A-1, CBA, APP. 4-267.

        2.       The CBA here is made up of two documents, the Departmental Agreement, and

the Agreement of General Application. See Ex. A-1, APP. 8-10. With respect to vacation pay,

Article IX of the Departmental Agreement states:

                                                  Article IX
                                                 VACATIONS

        Section 1: “[V]acations with pay shall be granted during the vacation year to each
        employee…who has performed work for the Company within the vacation
        year…”

        Section 3: “If, before receiving the vacation to which he or she has accrued, an
        employee is dismissed (except for reason of misconduct) or resigns, such
        employee shall be entitled to an allowance in cash equal to and in lieu of such
        vacation.”

See id. at 26, 28, APP. 49, 51 (emphasis added).

        3.       The CBA also establishes a grievance and arbitration procedure. Article XIX of

the Departmental Agreement sets out the grievance procedure the Union must follow in

presenting and discussing employee grievances with SWBT. 1 Id. at 89, APP. 112. If, after

following all of the grievance procedures provided, the parties still cannot resolve their dispute,

1
  Article XIX provides that the “Union shall be the exclusive representative of all employees in the Bargaining Unit
for the purposes of presenting to and discussing with the Company grievances of any and all such employees arising
from employment…” Id. at 89, APP. 112 (emphasis added).

DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
AND BRIEF IN SUPPORT                                                                                        Page 2
Case 3:18-cv-03248-M-BK Document 29 Filed 11/23/20                           Page 3 of 10 PageID 490



then the matter must be submitted to arbitration as provided by the arbitration clause contained in

Article IV of the Agreement of General Application. Id. at 197-98, APP. 220-221.

        4.       SWBT terminated Plaintiff’s employment on March 18, 2018. Ex. A at ¶ 5, APP.

2. In accordance with the CBA, SWBT paid Plaintiff for his accrued, unused vacation for 2017

on March 30, 2018. Id. However, SWBT determined Plaintiff was ineligible for vacation pay for

2018 because he had been on leave and had not worked any days in 2018. Id.

        5.       On April 12, 2018, the Union filed a grievance alleging the Company violated the

“force adjustment language in the contract” with respect to Plaintiff on March 15, 2018. 2 See

Ex. A-2, APP. 268, Grievance ET0412-18; Ex. A at ¶ 6, APP. 2.

        6.       On April 13, 2018, the Union filed another grievance, this time alleging the

Company unjustly terminated Plaintiff on March 15, 2018. See Ex. A-3, APP. 269. Grievance

ET0413-18. Grievance ET0413-18 was denied on August 6, 2018 and is considered closed. See

Ex. A at ¶ 8, APP. 2.

        7.       The Union did not file a grievance related to Plaintiff’s vacation pay for 2018.

See id. at ¶ 9, APP. 2.

        8.       On November 8, 2018, Plaintiff filed suit in justice court, alleging that the

Company was withholding his vacation pay for 2018. [Doc. 1-1 at p. 7]. SWBT timely removed

the case to this Court, on the grounds that the federal district court has federal question

jurisdiction under 28 U.S.C. § 1331 because Plaintiff’s claim for vacation pay was a claim for

breach of a labor agreement, and therefore, completely preempted by § 301 of the LMRA. [Doc.

1]. Plaintiff moved to remand the case to justice court. [Doc. 6]. On April 24, 2019, the Court

2
  Article XVII, “Force Adjustment,” provides the method of effecting force adjustments to reduce employee
headcount, including the process for notifying the Union and employees and for implementing transfers,
downgrades, voluntary terminations, and involuntary layoffs until the surplus is eliminated. Id. at 68, APP. 91.

DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
AND BRIEF IN SUPPORT                                                                                   Page 3
Case 3:18-cv-03248-M-BK Document 29 Filed 11/23/20                   Page 4 of 10 PageID 491



denied Plaintiff’s motion, finding his claim was preempted under § 301 not only because it

sought to enforce a CBA, but also because it would require the Court to interpret the CBA.

[Doc. 12 at 4].

       9.         While Plaintiff’s lawsuit was pending in court, the Union’s force adjustment

grievance proceeded through the contractual grievance process. See Ex. A-4, APP. 270, April

16, 2019 Letter. On April 18, 2019, the Union notified Plaintiff that the Company had denied

the grievance.      [Doc. 16 at 13].   The Union further stated that “[a]fter careful review of

[Plaintiff’s] file,” the Union was not recommending his case for arbitration because it was

“highly unlikely” that an arbitration would sustain the grievance. Id.

                                          III.
                                ARGUMENT AND AUTHORITY

A.     Summary Judgment Standard.

       A court shall grant summary judgment when a “movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed.

R. Civ. P. 56(a). “[A] fact is genuinely in dispute only if a reasonable jury could return a verdict

for the nonmoving party.” Fordoche, Inc. v. Texaco, Inc., 463 F.3d 388, 392 (5th Cir. 2006).

The moving party bears the initial burden of demonstrating the absence of a genuine issue of

material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). If the party meets its burden,

the burden shifts to the non-moving party to set forth specific facts showing a genuine issue for

trial. Fed. R. Civ. P. 56(e). The non-movant “may not rest upon the mere allegations or denials

of his pleading, but must set forth specific facts showing that there is a genuine issue for trial.”

Anderson v. Liberty Lobby, 477 U.S. 242, 248 (1986). Rule 56 mandates the entry of summary

judgment against a party who fails to establish “the existence of an element essential to that


DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
AND BRIEF IN SUPPORT                                                                        Page 4
Case 3:18-cv-03248-M-BK Document 29 Filed 11/23/20                  Page 5 of 10 PageID 492



party’s case, and on which that party will bear the burden of proof at trial.” Little v. Liquid Air

Corp., 37 F.3d 1069, 1075 (5th Cir. 1994) (quoting Celotex Corp., 477 U.S. at 322).

B.     Plaintiff’s Claim for Vacation Pay Is Preempted by § 301 of the LMRA.

       As this Court has previously recognized, Plaintiff’s vacation pay claim is preempted

under § 301 of the LMRA. Section 301 “governs claims founded directly on rights created by

collective bargaining agreements, and also claims substantially dependent on analysis of a

collective-bargaining agreement.” Caterpillar, Inc. v. Williams, 482 U.S. 386, 394 (1987).

Plaintiff’s claim for his 2018 vacation pay is founded on rights created by the CBA. However,

an employee covered by a CBA may only maintain a state law contract claim where it is based

on legal rights independent of the collective bargaining agreement and where the contract relied

on is not the collective bargaining agreement. Wells v. Gen. Motors Corp., 881 F.2d 166, 173

(5th Cir. 1989). As there is no independent source that gives rise to Plaintiff’s right to vacation

pay, his claim is automatically preempted. See Parham v. Carrier Corp., 9 F.3d 383, 390 (5th

Cir. 1993) (“as [plaintiff’s] claims are breach of CBA claims, preemption is automatic”).

Additionally, because Plaintiff’s entitlement to his 2018 vacation pay depends on the meaning

and application of the vacation provisions of the CBA, the Court would necessarily have to

interpret the CBA to rule on the merits in this case.

       For these reasons, numerous courts have found employees’ claims for vacation pay due

under a CBA to be preempted. Nat’l Metalcrafters, Div. of Keystone Consol. Indus. v. McNeil,

784 F.2d 817, 824 (7th Cir. 1986) (holding § 301 preempted state law claim for pay vacation

benefits because deciding whether the employer complied with its contractual obligations

necessarily required an interpretation of the collective bargaining agreement); Robinson v. V&S

Detroit Galvanizing, LLC, 195 F. Supp. 3d 916, 922 (E.D. Mich. 2016) (concluding that

DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
AND BRIEF IN SUPPORT                                                                       Page 5
Case 3:18-cv-03248-M-BK Document 29 Filed 11/23/20                 Page 6 of 10 PageID 493



resolving Plaintiff’s state law claim would require this Court to interpret the terms of the CBA

because whether Plaintiff is entitled to vacation benefits depended upon the terms of the CBA);

Mitchell v. Globe Newspaper Co., Inc., 602 F. Supp. 2d 258 (finding Massachusetts Wage Act

claim preempted by § 301 because the court would be required to determine what vacation pay

was due under the CBA); Salamea v. Macy's E., Inc., 426 F. Supp. 2d 149 (S.D.N.Y. 2006)

(finding state law claims preempted because “the CBA contain[ed] detailed requirements for an

employee to be eligible for vacation benefits,” and the parties “dispute[d] as to whether

[plaintiff] was entitled to” those benefits); United Food & Commercial Workers Local 1179 v. S

& K Toyota, 1990 U.S. Dist. LEXIS 14462 (N.D. Cal. Oct. 18, 1990) (finding vacation pay claim

preempted under § 301). Consequently, Plaintiff’s vacation pay claim is also preempted by the

LMRA.

C.     Plaintiff’s Claim Must Be Dismissed Because He Failed to Exhaust the Grievance
       and Arbitration Process.

       As a result of this complete preemption, Plaintiff’s claim must either be dismissed or

proceed under § 301. See, e.g., DelCostello v. Int’l Bhd. of Teamsters, 462 U.S. 151, 164-65

(1983). In this case, dismissal is required because Plaintiff failed to exhaust the contractual

remedies set forth in the CBA before filing suit. Id. at 163-65.

       It is well established that as a prerequisite to an action under § 301, employees are

required to exhaust any exclusive grievance and arbitration procedures established by the

applicable collective bargaining agreement. See Vaca v. Sipes, 386 U.S. 171, 184 (1967);

Republic Steel Corp. v. Maddox, 379 U.S. 650, 652-53 (1965) (“Federal labor policy requires

that individual employees wishing to assert contract grievances must attempt use of the contract

grievance procedure agreed upon by employer and union as the mode of redress).” To allow


DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
AND BRIEF IN SUPPORT                                                                     Page 6
Case 3:18-cv-03248-M-BK Document 29 Filed 11/23/20                  Page 7 of 10 PageID 494



otherwise would “deprive [the] employer and union of the ability to establish a uniform and

exclusive method for orderly settlement of employee grievances.” Republic Steel Corp., 379

U.S. at 653. Therefore, where an individual’s state law claim is preempted by federal law and

may only be brought as a § 301 claim under the LMRA, it may be dismissed where the employee

failed to exhaust the grievance and arbitration procedures set forth in the agreement. Baker v.

Farmers Elec. Co-op., Inc., 34 F.3d 274, 285 (5th Cir. 1994) (affirming district court’s dismissal

of breach of contract claim with prejudice where plaintiff failed to utilize the grievance

procedures under the CBA).

       The CBA here is made up of two documents, the Departmental Agreement, and the

Agreement of General Application. Ex. A-1, APP. 4-267. Article XIX of the Departmental

Agreement sets out the grievance procedure the Union must follow in presenting to and

discussing employee grievances with SWBT. Id. at 89, APP. 112. If, after following all of the

grievance procedures provided, the parties still cannot resolve their dispute, then the matter must

be submitted to arbitration as provided by the arbitration clause contained in Article IV of the

Agreement of General Application. Id. at 198, APP. 221; see also Commc’ns. Workers of Am. v.

Sw. Bell Tel. Co., A-17-CV-1221, 2018 U.S. Dist. LEXIS 97897, *6-7 (W.D. Tex. June 12,

2018) adopted by 2018 U.S. Dist. LEXIS 173474 (W.D. Tex. Sept. 11, 2018) (analyzing same

CBA and noting it was undisputed that arbitration clause is mandatory and that grievances

regarding matters covered in the Departmental Agreement are subject to the grievance and

arbitration clauses). The types of grievances that may be submitted to arbitration include, among

others, those regarding “the true intent and meaning of any specific provision” as well as “the

application of any provision or provisions thereof to any employee or group of employees, and

grievances arising from such application.” Ex. A-1 at 198, APP. 221. The CBA further provides

DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
AND BRIEF IN SUPPORT                                                                       Page 7
Case 3:18-cv-03248-M-BK Document 29 Filed 11/23/20                  Page 8 of 10 PageID 495



that the decision of the arbitrator is “final” and that the parties have agreed “to be bound and to

abide by such decision.” Id. at 199, APP. 222.

       Despite these express provisions, Plaintiff did not file a grievance against SWBT for his

2018 vacation pay through the Union or otherwise attempt to exhaust the applicable grievance

and arbitration procedure in the CBA with respect to this claim. Although the Union filed two

grievances on Plaintiff’s behalf, neither one alleged a breach of Article IX or concerned

Plaintiff’s vacation pay. See Ex. A-2, APP. 268 and A-3, APP. 269. Because Plaintiff cannot

establish that he exhausted the grievance and arbitration procedure set forth in the CBA with

respect to his vacation pay claim, he is precluded from pursuing a claim under § 301 of the

LMRA, and his breach of contract claim should be dismissed with prejudice. See Commc’ns.

Workers of Am., A-17-CV-1221, 2018 U.S. Dist. LEXIS 97897, at *11-12 (dismissing § 301

claim where Union failed to exhaust mandatory grievance/arbitration procedure contained in

same CBA before filing suit); see also NFL Players’ Ass’n v. NFL, 874 F.3d 222, 226 (5th Cir.

2017) (noting the failure to ‘fully exhaust[ ]’ contracted for ‘grievance procedures’ places an

employee’s claim for breach of a collective bargaining agreement beyond ‘judicial review’”).

                                              IV.
                                          CONCLUSION

       Plaintiff cannot maintain his claim for vacation pay against SWBT because it is

preempted by § 301 of the LMRA and Plaintiff has failed to exhaust the contractual grievance

and arbitration procedures.     Therefore, Plaintiff’s claim against SWBT must be dismissed.

According, SWBT respectfully requests that this Court grant its Motion for Summary Judgment,

enter an Order dismissing Plaintiff’s claim against SWBT with prejudice, and grant SWBT any

other legal or equitable relief to which it may be entitled.


DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
AND BRIEF IN SUPPORT                                                                       Page 8
Case 3:18-cv-03248-M-BK Document 29 Filed 11/23/20     Page 9 of 10 PageID 496



      Dated November 23, 2020         Respectfully submitted,



                                      /s/ Arrissa K. Meyer
                                      Arrissa K. Meyer
                                      Texas State Bar No. 24060954
                                      Jennifer A. Youpa
                                      Texas State Bar No. 01383400

                                      LITTLER MENDELSON, P.C.
                                      A Professional Corporation
                                      2001 Ross Avenue
                                      Suite 1500, Lock Box 116
                                      Dallas, TX 75201.2931
                                      214.880.8100
                                      214.880.0181 (Fax)
                                      akmeyer@littler.com
                                      jyoupa@littler.com

                                      ATTORNEYS FOR DEFENDANT
                                      SOUTHWESTERN BELL TELEPHONE
                                      COMPANY




DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
AND BRIEF IN SUPPORT                                                    Page 9
Case 3:18-cv-03248-M-BK Document 29 Filed 11/23/20               Page 10 of 10 PageID 497



                               CERTIFICATE OF SERVICE

        On this 23rd day of November 2020, I electronically submitted the foregoing document
with the Clerk of Court for the U.S. District Court for the Northern District of Texas – Dallas
Division via the ECF system. Said document was also electronically served and service
completed via the ECF system with Notification of Service sent to the following attorneys of
record:

         Jason Brian Phillips
         J. BRIAN PHILLIPS, P.A.
         P.O. Box 621176
         Orlando, FL 32862-1176
         (407) 237-0192
         Jason@jbrianphillipsesq.com

                                                   /s/ Arrissa K. Meyer
                                                   Arrissa K. Meyer

4848-1240-3666.1 061317.1600




DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
AND BRIEF IN SUPPORT                                                                  Page 10
